Citation Nr: 1521712	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1989 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.

In August 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDING OF FACT

HIV was not present in service or for many years thereafter, and is not etiologically related to service.


CONCLUSION OF LAW

HIV was not incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2009 letter, issued prior to the initial adjudication of the claim for service connection, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the May 2009 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in October 2009 and February 2015, for his HIV disability.  

The Board remanded the claim in August 2014 to afford the Veteran a new VA examination and opinion.  As noted above, the Veteran was afforded a new VA examination in February 2015, and the examination and addendum provided the information requested in the remand.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that his currently diagnosed HIV is related to his active military service, in that he experienced initial symptoms of the disease during active military duty, prior to being definitively diagnosed.  Specifically, he claims that he experienced recurrent abdominal pain and gastrointestinal symptoms, such as nausea, vomiting and diarrhea during active duty.  He also recently testified during his July 2014 Travel Board hearing that he was coughing up blood during service.  The Veteran claims that he did not seek treatment immediately after his discharge for his symptoms because he could not afford medical care at that time.

Service treatment records are negative for any evidence of a diagnosis of HIV.  In this regard, the Veteran's HIV test was negative at the time of his entrance examination in October 1989, and at the time of his separation examination in May 1991.  Furthermore, laboratory results from May 1990 and January 1991 show that the Veteran tested negative for HIV.  However, service treatment records do show numerous complaints of abdominal pain, as well as complaints of vomiting and diarrhea.  

Post-service treatment records show that the Veteran has been treated for HIV, and reported varying dates of onset, from 1990 to 2000.  However, laboratory results in February 1997 and October 1998 show that the Veteran's HIV test was nonreactive.  The earliest evidence of a definitive diagnosis of HIV in the records is from June 2000 laboratory results from the University of Texas Health Care Center.

The Veteran was afforded a VA examination in response to his claim in October 2009.  He reported that he was diagnosed with HIV in 1992, but denied any diagnosis of HIV in service.  The examiner noted the Veteran's history of abdominal infections, including nausea, vomiting, diarrhea, and treatment for gastroenteritis, which he continued to experience.  The Veteran also reported episodes of diarrhea at least 4 times per year that resolved with antibiotics.  The examiner diagnosed HIV infection, on treatment, and noted that it was diagnosed after the Veteran's discharge from service.  The examiner also noted that the Veteran's service treatment records showed that his HIV test was negative in service, and concluded that the Veteran's abdominal pain and gastroenteritis infections, which he had in service, are not related to his HIV.  

During his July 2014 Board hearing, in addition to the other symptoms he had previously reported (abdominal pain, diarrhea, vomiting), the Veteran testified that he was also throwing up blood during his active military service, and that he believed this was an early symptom of his subsequently diagnosed HIV.  Service treatment records show that on examination in December 1990, the Veteran reported that he had coughed up blood during an episode of the flu.  As the Board hearing was held after the Veteran's October 2009 VA examination, the examiner did not have the opportunity to consider the Veteran's previously omitted reports of throwing up blood in service.  Therefore, although the examiner concluded that the Veteran's abdominal pain and gastroenteritis in service are not related to his HIV, the examiner was not able to give an opinion as to whether the Veteran's symptoms of vomiting blood in service are related to his subsequently diagnosed HIV infection.  The October 2009 VA examiner's opinion is incomplete, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

As such, the claim was remanded in August 2014 to afford the Veteran another VA examination and opinion as to the etiology of his claimed HIV.  The examiner opined that it is less likely than not that the Veteran's currently diagnosed HIV is etiologically related, in whole or in part, to the Veteran's active service, specifically, his reported symptoms of abdominal pain, diarrhea, vomiting, vomiting blood, and gastroenteritis, noted or treated therein.  

In rendering his opinion, the examiner noted that the Veteran's enlistment examination does not indicate any chronic infections or abnormal physical examination findings and showed a negative HIV serology, which suggests that there was no pre-existing HIV.  Service treatment records show that he was diagnosed with a sexually transmitted disease (STD) in February 1990, with white blood count (WBC) normal at that time, with normal leukocyte differential.  Likewise, in May 1990, WBC was normal with normal leukocyte differential.  HIV testing during service in January 1990 and January 1991 was negative.  In May 1991, BE indicated no evidence of spasm, tenderness or obstruction, inflammatory or neoplastic changes.  Treatment records from April 1991 indicated treatment for gastroenteritis with left abdominal pain, nausea, vomiting, and diarrhea.  However, physical examination was normal that month, and WBC was normal with normal cell differential.  Periodic history in December 1990, signed May 1991, does not indicate any chronic infections, but a history of coughing up blood during a  flu episode and bleeding from gums.  Physical examination in May 1991 does not indicate any chronic infections or abnormal physical examination findings and shows a negative HIV serology.  The examiner found that negative HIV testing and normal WBC testing is not suggestive of HIV infection at the time of separation.  Physical Therapy & Rehabilitation Science (PTRS) Labs conducted at the University of Texas Health Science Center at Tyler (UTHC) show that HIV1 antibody screens in February 1997 and October 1998 was non-reactive.  The examiner found that these findings were also not suggestive of HIV infection at the time of military separation or that the infection was contracted within the first year of separation.  He noted that lab testing can detect HIV antibodies from 2 to 24 weeks, with 97% of patients showing seroconversion at 12 weeks post exposure / infection and 99% at 52 weeks.  He found that this is strong scientific evidence that the Veteran did not have an ongoing HIV infection since his military service.  PTRS Lab at UTHC in June 2000 indicates both EIA and western blot confirmation of HIV-1.  According to the examiner, this is strong evidence that the Veteran contracted HIV between 1998 and 2000, and indicates that the Veteran did not have an ongoing HIV infection since his military service.  The examiner noted the Veteran's reports during the February 2015 examination that he started getting sick during service with symptoms of hematemesis and diarrhea while stationed in Germany, which he believed were early symptoms related to HIV.  The examiner reiterated that this was highly unlikely with HIV antibody testing remaining negative until 10 years after service.

The examiner concluded that the majority of evidence is against a nexus link between the current HIV condition and military service, and that the most likely etiology of the in-service GI symptoms is a non-HIV related gastroenteritis.  He also noted that the Veteran's past history of heavy alcohol abuse and history of homosexuality were possible risk factors for his contracting HIV.

The Board notes that the examiner did not specifically address the Veteran's contention that his HIV may have been aggravated during active military service.  See June 2014 VA Form 646.  However, the Board notes that there is no competent medical evidence of record showing that the Veteran's HIV, diagnosed several years after service, was aggravated beyond its normal progression during active military service.  

The Board acknowledges the Veteran's assertion that his HIV developed as a result of events during his active service.  However, while the Veteran is competent to report the observable symptoms of a disability, and in certain situations a lay person may be competent to establish the etiology of a disability; in the present case, the Veteran is not competent to provide a nexus between his currently diagnosed HIV and his active service or events therein.  Such an opinion would require medical expertise as it would require clinical testing and interpretation of clinical findings as well as assessing the relevance of any noted symptomatology.  Thus, the Board finds that the Veteran, as a layperson, is not qualified to render an opinion concerning the cause of his HIV.  38 C.F.R. § 3.159(a)(1),(2) (2014). 

For the reasons and basis stated above, the Board finds that service connection for HIV is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for HIV is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


